Citation Nr: 1107834	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for 
left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to September 
1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Board notes that the April 2009 statement of the case also 
included the issue of entitlement to an increased initial rating 
for migraines.  However, in his substantive appeal (VA Form 9), 
the Veteran specifically limited his appeal to the issues of 
service connection for right ear hearing loss and entitlement to 
an initial compensable evaluation for left ear hearing loss.  
Therefore, the only issues on appeal are those listed on the 
cover page.  See 38 C.F.R. §§ 20.200, 20.202 (2010) (Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed).

The Board notes that during the course of the claim the RO 
reopened the Veteran's claim for service connection for right ear 
hearing loss and decided it on the merits.  However, despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The March 1992 rating decision that denied service connection 
for hearing loss was not appealed and is final.

2.  Additional evidence associated with the claims file since the 
March 1992 rating decision is cumulative or redundant of evidence 
previously of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
right ear hearing loss, and/or does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran's left ear hearing loss is no worse than Level 
II.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for right ear hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).

2.  The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100, 4.86 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in a January 2008 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claim for 
service connection, to include the need to submit new and 
material evidence to reopen the claim for service connection for 
hearing loss, as well as advising the Veteran of the basis for 
the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letter also advised as to what information and evidence must 
be submitted by the Veteran, and the types of evidence that will 
be obtained by VA.  The January 2008 letter further provided the 
Veteran with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disability.  

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for left ear 
hearing loss.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 
3.159(b)(3)(i) (2010).  Thus, because the notice that was 
provided before service connection was granted was sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service- connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



I. Claim to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision and the appeal is 
perfected following issuance of a statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2010).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. §3.385 (2010).

Service connection for hearing loss was previously denied by a 
March 1992 rating decision because it was not shown that the 
Veteran had current hearing loss.

The evidence of record at the time of that decision included the 
Veteran's service treatment records and a November 1991 VA 
examination report.  Service treatment records revealed hearing 
within normal limits in the right ear during service.  After 
examining the Veteran, the VA examiner concluding the Veteran's 
hearing was normal in the right ear.  

The evidence received subsequent to the March 1992 rating 
decision includes VA audiological examination reports and a post-
service private audiological evaluation.

The Veteran contends that he is entitled to service connection 
for right ear hearing loss due to acoustic noise exposure during 
military service.  Specifically, the Veteran claims that during 
service, his office was located inside a hanger that housed C 
141cargo jets, which caused him to be exposed to the noise of 
such jets on a daily basis.  The Veteran also reports that he has 
communication problems due to hearing loss, especially in noisy 
areas.

In May 2008, the Veteran underwent a VA audiological examination 
and evaluation.  The examiner reviewed the claims file and noted 
the Veteran's report of military noise exposure.  Puretone 
audiometry results showed that the Veteran's hearing in his right 
ear was within normal limits for VA purposes, with puretone 
thresholds in all frequencies from 500 through 4000 Hertz being 
less than 40 decibels, and all but one showing puretone 
thresholds of 20 decibels.  Speech recognition score of the right 
ear was 100 percent.  

In August 2008, the Veteran underwent a private audiological 
examination and evaluation.  Puretone audiometric testing again 
indicated that the Veteran did not have right ear hearing loss 
for VA purposes.  Specifically, none of the auditory thresholds 
in any of the frequencies tested were 40 decibels or greater, nor 
were at least three of the frequencies 26 decibels or greater.  
Moreover, the Veteran's right ear speech recognition score was 
100 percent.  

In April 2010, the Veteran underwent a further VA audiological 
examination and evaluation.  On that occasion, puretone 
audiometry testing revealed similar findings as the other 
testing, with the puretone thresholds in frequencies of 500 
through 4000 Hertz of 25 decibels or less, and a speech 
recognition score of 96 percent in the right ear.  The examiner 
diagnosed clinically normal hearing in the right ear.

Upon review of all of the evidence of record, the Board notes 
that the new medical evidence fails to reveal that the Veteran 
suffers from hearing loss disability in the right ear.  See 
38 C.F.R. § 3.385.  That is the same deficiency that was the 
basis for the prior denial of the claim.  While the Veteran 
argued in his notice of disagreement that the results of the 
right ear testing on the VA examination in May 2008 were false, 
subsequent testing confirmed the lack of current hearing loss 
disability.  In any event, the new and material evidence 
requirement cannot be satisfied by the Veteran's own 
unsubstantiated opinion as to medical matters.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  The objective presence of hearing 
loss disability requires medical testing, and there is no 
indication that the Veteran has specialized experience or 
training in conducting or interpreting such tests.  

Accordingly, as there continues to be no competent evidence 
showing that the Veteran has a current right ear hearing loss 
disability for VA purposes, there is no reasonable possibility 
that the new evidence, when considered with the other evidence of 
record, can substantiate the claim.  Accordingly, new and 
material evidence has not been received, and the claim for 
service connection for right ear hearing loss is not reopened. 

II. Increased Initial Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran contends that he is entitled to an initial 
compensable disability rating for left ear hearing loss because 
the condition negatively affects him professionally.  The Veteran 
stated that he has difficulty hearing his clients if there is any 
background noise in the room.  He stated that the effects of his 
hearing loss are more severe than VA states them to be and 
warrant compensation.  Such disability has been rated as 0 
percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective December 28, 2007. 

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from service-connected 
defective hearing, the schedule establishes 11 auditory hearing 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  
Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Further, when the average puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
When only one ear is service connected, the non service connected 
ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2010).  

In the current case, the Veteran underwent a VA audiological 
evaluation in May 2008.  Puretone thresholds, in decibels, were 
as follows: 



HERTZ


1000
2000
3000
4000
LEFT
20
35
40
65

The Veteran's left ear puretone threshold average was 40 decibels 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the left ear. 

Applying the results from the May 2008 VA examination to Table VI 
in 38 C.F.R.  § 4.85 yields a finding of Level I hearing loss in 
the left ear.  Where hearing loss is at Level I in the service-
connected ear and the other ear is not service connected, a 0 
percent rating is assigned under Table VII.  38 C.F.R. § 4.85 
(2010).  The findings on this examination do not warrant 
consideration under 38 C.F.R. § 4.86. 

In August 2008, the Veteran underwent a private audiological 
examination and 


evaluation.  On that occasion, puretone thresholds, in decibels, 
were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
15
20
40
65

The Veteran's left ear puretone threshold average was 35 decibels 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the left ear.  

Applying the results from the August 2008 private examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing 
loss in the left ear.  Where hearing loss is at Level II in the 
service-connected ear and the other ear is not service connected, 
a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 
(2010).  The findings on this examination do not warrant 
consideration under 38 C.F.R. § 4.86. 

In April 2010, the Veteran underwent a further VA audiological 
examination and evaluation.  On that occasion, puretone 
thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
LEFT
20
25
45
65

The Veteran's left ear puretone threshold average was 39 decibels 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the left ear.

Applying the results from the April 2010 VA examination to Table 
VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss 
in the left ear.  Where hearing loss is at Level I in the 
service-connected ear and the other ear is not service connected, 
a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 
(2010).  The findings on this examination do not warrant 
consideration under 38 C.F.R. § 4.86. 

At the April 2010 VA examination, the examiner diagnosed the 
Veteran with moderate to moderately severe high frequency 
sensorineural hearing loss above 2000 Hz in the left ear.  While 
the examiner noted that the Veteran's hearing disabilities have a 
significant effect on the Veteran's occupation, the examiner 
further clarified that the Veteran's tinnitus disability was 
reported as annoying and interferes with concentration and 
communication.

The VA examinations were conducted in accordance with 38 C.F.R. § 
4.85(a) and are highly probative.  Moreover, the Veteran 
submitted his own statement describing the functional effects of 
his hearing loss on his work and daily life.  The Veteran 
indicated that in the presence of any background noise, he has 
trouble hearing and difficulty communicating with his clients.  
Thus, the Veteran has provided the pertinent information and 
there is no prejudice in deciding the claim.  See Martinak, supra 
(even if an audiologist's description of the functional effects 
of the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination).  

The Board sympathizes with the Veteran's complaints regarding the 
functional impact of his hearing loss on his daily life and 
occupational activities, but the assignment of disability ratings 
for hearing impairment is derived from a mechanical formula based 
on levels of puretone threshold average and speech 
discrimination.  The findings on the objective examinations are 
more probative than the lay contentions as to the extent of 
hearing loss. 

In summary, the competent medical evidence of record fails to 
demonstrate that an initial compensable rating is warranted for 
the Veteran's service-connected left ear hearing loss at any 
point during the course of the claim.  Accordingly, the Board 
finds that the currently assigned 0 percent evaluation is 
appropriate for the entire period.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The Board has also considered whether the Veteran's left ear 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for higher 
ratings for more severe symptomatology than is shown by the 
evidence.  His disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching the above conclusions with respect to all issues, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for right ear hearing loss is 
not reopened, and the appeal is denied.

Entitlement to an initial compensable rating for left ear hearing 
loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


